Citation Nr: 0936813	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
bilateral hearing loss disability, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for breathing problems, 
now claimed as chronic obstructive pulmonary disease (COPD) 
due to mustard gas exposure with other chemicals


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to 
September 1957.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine, and Muskogee, Oklahoma.

The Veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in March 2008.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

The Veteran's appeal was previously before the Board in 
November 2008, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran has no more than level IV hearing in his 
right and left ears.

2.  The Veteran's hearing loss is manifested by Level I 
hearing loss in the right and left ears in February 2009.

3.  COPD was not present in service or until years thereafter 
and is not etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2008).

2.  COPD was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Bilateral Hearing Loss Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. 
§ 4.85 (2008).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman Numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 hertz, 
and 70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2008).

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a 
Veteran takes issue with the initial rating assigned when 
service connection is granted for a particular disability, 
the Board must evaluate the relevant evidence since the 
effective date of the award and may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Veteran is seeking an increased rating for his service-
connected bilateral hearing loss which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2008).  

The Veteran contends that the symptomatology associated with 
his hearing loss is more severe than is contemplated by the 
currently assigned rating.  Although the Board is sympathetic 
to the Veteran's complaints, as explained above, disability 
ratings for hearing loss are derived from a mechanical 
application of the rating schedule to the numeric 
designations resulting from audiometric testing.

The Veteran was afforded a VA audiological examination in 
August 2004.  The following audiometric findings were 
reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	40	45	65	70	55
Left (db):	40	50	55	55	50

Speech audiometry results were speech recognition ability of 
80 percent in the right ear and 84 percent in the left ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(b) and these values  to the rating 
criteria results in a numeric designation of level IV in the 
right ear and level II in the left ear.  See 38 C.F.R. § 
4.85, Table VI (2008).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a noncompensable rating.

The Veteran was afforded another VA audiological examination 
in January 2006.  The following audiometric findings were 
reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	40	50	65	70	56.25
Left (db):	40	50	65	60	53.75

Speech audiometry results were speech recognition ability of 
80 percent in the right ear and 82 percent in the left ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(b) and these values  to the rating 
criteria results in a numeric designation of level IV in the 
right ear and level IV in the left ear.  See 38 C.F.R. § 
4.85, Table VI (2008).  Application of the level of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a rating of 10 percent.

The most recent and up to date measurements of the Veteran's 
hearing ability in the record come from a VA audiological 
examination conducted in February 2009 in response to the 
Board's November 2008 remand directives.  The evaluation 
produced the following audiometric findings: 

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	30	40	65	75	52.5
Left (db):	40	55	60	65	55

Speech recognition ability of 96 percent in the right ear and 
94 percent in the left ear was reported.  The diagnosis was 
mild sloping to severe sensorineural hearing loss for the 
right ear and mild sloping to moderately severe sensorineural 
hearing loss for the left ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) 
or (b) for exceptional patterns of hearing impairment.  
Applying 38 C.F.R. § 4.85(b) and these values to the rating 
criteria results in a numeric designation of level I in the 
right and left ears.  See 38 C.F.R. § 4.85, Table VI (2008).  
Application of the level of hearing impairment in each ear to 
Table VII at 38 C.F.R. § 4.85 produces a noncompensable 
rating.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).



Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The February 2009 VA audiological examination report shows 
that the Veteran reported missing a lot and asking for things 
to be repeated and that he complained of vertigo, due to his 
hearing difficulty.  The January 2006 VA audiological 
examination report also shows that the Veteran reported 
experiencing vertigo (occasionally losing his balance) due to 
his hearing loss.  Thus, the examination reports described 
the functional impairment caused by the Veteran's hearing 
loss as required by the applicable regulatory provisions.  
See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  The 
Veteran has not described any marked interference with 
employment due to his hearing loss disability, and there is 
no evidence of record to indicate anything exceptional about 
the Veteran's hearing loss compared to similarly situated 
Veterans.  Thus, the schedular rating has been assigned 
appropriately.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.

Overall, the evidence does not support an initial increased 
rating for bilateral hearing loss, and the Veteran's claim 
for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.

Service Connection for COPD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The Veteran contends that he developed his currently 
diagnosed COPD as a result of exposure to mustard gas, other 
gases and nerve agents while stationed in Fairbanks, Alaska 
from 1954 to 1957.  See December 2002 claim, December 2005 
claim, January, May and August 2006 statements from Veteran, 
July 2006 notice of disagreement, and March 2007 VA Form 9.

Although service medical records are negative for any 
treatment or diagnosis of a pulmonary disability, the post-
service medical evidence of record does show that the Veteran 
has been diagnosed with COPD.  See October 2004 pulmonary 
consultation at the VA Medical Center in Togus, Maine and 
March 2009 VA examination report.  However, there is no 
indication in the post-service medical records of respiratory 
problems until 2004 and no evidence of a diagnosis of COPD 
until an October 2004 pulmonary consultation at the VA 
Medical Center in Togus, Maine.  Furthermore, there is no 
evidence of record showing that the Veteran was exposed to 
mustard gas or other chemicals during service.

During the October 2004 pulmonary consultation where the 
Veteran was diagnosed with COPD, the examining physician 
noted the Veteran's report of lung problems which he felt 
were related to exposure to various gases and nerve agents 
while stationed in Alaska during his active military service.  
The examiner also noted that he had reviewed the Veteran's 
three compensation and pension examinations and that none of 
them corroborated the Veteran's reports of exposure to 
mustard gas or other gas agents or their alleged effect on 
the Veteran's lungs.  Nevertheless, the examiner stated in 
his report that the Veteran's chronic COPD was "best 
explained by exposure to various gases during his time in the 
service."  

The Board finds that the October 2004 examiner's opinion 
lacks probative value because it is not shown to have been 
based on a review of the Veteran's entire claims file.  The 
examiner stated that he reviewed the Veteran's examination 
reports, but he did not indicate that he had also reviewed 
the other medical evidence of record, including the Veteran's 
service treatment records and the post-service VA outpatient 
treatment records.  The Court has rejected medical opinions 
as immaterial where there was no indication that the 
physician had reviewed the claimant's service medical records 
or other relevant documents, which would have enabled him to 
form an opinion on service connection on an independent 
basis.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  Furthermore, the 
Board notes that the October 2004 examiner's report is 
contradictory in that the examiner admits that the evidence 
he reviewed does not corroborate the Veteran's claims, but he 
still proceeds to give a positive nexus opinion based on the 
Veteran's uncorroborated allegations.  See Black v. Brown, 5 
Vet. App. 177 (1993) (an opinion that is based on history 
furnished by the Veteran that is unsupported by clinical 
evidence is not probative); Wood v. Derwinski, 1 Vet. App. 
190, 191-192 (1991) (an opinion may be discounted if it 
materially relies on a layperson's unsupported history as the 
premise for the opinion).  The Board also notes that the 
October 2004 examiner's report was not accompanied by an 
explanation.  Medical opinions that are speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  For these reasons, the Board finds that the 
October 2004 examiner's report lacks probative value.

The only other medical opinion of record was rendered during 
a March 2009 VA examination report conducted in accordance 
with the November 2008 remand directives.  The examiner, 
after indicating that he had reviewed the Veteran's entire 
claims file, noted the Veteran's history of working in shoe, 
woolen and saw mills all of his adult life where he used 
chemicals and claims to have worn respiratory masks; and that 
he smoked cigarettes for a total of about 40-50 years.  On 
physical examination, there was no congestion or edema and no 
abnormal respiratory findings.  Pulmonary function tests 
revealed that FVC and FEV1 were mildly decreased and FEV1/FVC 
ratio was normal.  However, the examiner noted that the 
Veteran's effort in performing the study was variable.  He 
also noted that the restrictive defect was mild and that the 
abnormal results were possibly due to inconsistent effort.  

The examiner diagnosed the Veteran with mild chronic 
obstructive respiratory disease and opined that it less 
likely than not that the disability originated during active 
duty or is otherwise etiologically related to active duty.  
The examiner also opined that the Veteran's mild COPD was 
less likely than not aggravated by active duty.  His given 
rationale was that although the PFT showed the Veteran to 
have a mild restrictive disease; his poor effort on the 
examination made the test less reliable.  The examiner also 
noted that the Veteran had been a smoker for many years and 
worked in multiple mills which probably caused the 
restrictive disease.  

The Board finds that the March 2009 VA examiner opinion is 
the only probative opinion of record and thus concludes that 
the preponderance of the evidence is against the Veteran's 
claim and service connection for COPD is not in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in May 2005, January 2006 and March 
2006, the Veteran was provided with the notice required by 
section 5103(a).  The Board notes that, even though the 
letters requested a response within 60 days, they also 
expressly notified the Veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in a December 2008 
letter.  The Board acknowledges that this was after the 
unfavorable rating decisions that are the subject of this 
appeal, but concludes that the timing of the notice does not 
prejudice the Veteran in this instance, as an increased 
rating for bilateral hearing loss and service connection for 
COPD has been denied.  Hence, matters concerning the 
disability evaluations and the effective dates of an award do 
not arise here.

The Board acknowledges that, unfortunately, the Veteran's 
service personnel records could not be obtained from the 
National Personnel Records Center (NPRC), in St. Louis, 
Missouri, presumably because they were destroyed in the 1973 
fire at that facility.  See May 2006 Formal Finding on the 
Unavailability of Records.  Under such circumstances, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule. Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Because these records, if they 
existed, remain absent from the file, the Board's analysis 
has been undertaken with the heightened obligation set forth 
in Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Efforts have been made to locate additional service personnel 
records, but no additional records have been located and it 
is clear that additional efforts to obtain such records would 
be futile.  

The Board notes that, besides the Veteran's service personnel 
records, all pertinent evidence has been obtained in this 
case.  Neither the Veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the Veteran.


ORDER

An initial increased rating for bilateral hearing loss is 
denied.

Service connection for COPD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


